Order entered March 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01285-CV

                          ARUBA PETROLEUM, INC., Appellant

                                             V.

                                   LISA PARR, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-01650-E

                                            ORDER
       The reporter’s record in this case is overdue. By order dated December 17, 2015, we

granted Vikki Ogden’s request for an extension of time to file the reporter’s record until

February 15, 2015. In her request, Ms. Ogden indicated that the record had been requested and

that payment arrangements were satisfied.

       Accordingly, we ORDER Court Reporter Vikki Ogend to file the reporter’s record

within FIFTEEN DAYS of the date of this order. No further extensions will be granted absent

extraordinary circumstances.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE